KELLUM, Judge,
dissenting.
I agree with the majority that the circuit court erred in finding James Beamon’s Rule 32, Ala. R.Crim. P., petition for post-conviction relief to be time-barred by Rule 32.2(c), Ala. R.Crim. P. I also agree with the majority that in its order the circuit court “erroneously blend[ed] the requirement that a petitioner initially has the burden of pleading facts in his petition, which if proven to be true would entitle the petitioner to the relief sought, with the requirement that, after it is determined that a claim has been sufficiently pleaded [and is otherwise not subject to summary dismissal], a petitioner has the burden of actually presenting proof, pursuant to a method provided in Rule 32.9, Ala. R.Crim. P., that establishes the truth of a sufficiently pleaded claim.” 204 So.3d at 7. However, I do not agree that these errors necessitate a remand for further proceedings.
“[T]here exists a long-standing and well-reasoned principle that we may affirm the denial of a Rule 32 petition if the denial is correct for any reason.” McNabb v. State, 991 So.2d 313, 333 (Ala.Crim.App.2007). Although that principle is limited in Rule 32 proceedings by due-process constraints that require notice at the trial level of the assertion and potential applicability of the affirmative defenses in Rule 32.2, the pleading requirements in Rule 32.3 and Rule 32.6(b), Ala. R.Crim. P., are not affirmative defenses and due-process constraints are not applicable to the burden of pleading. See Moody v. State, 95 So.3d 827, 849 (Ala.Crim.App.2011) (“[T]he plain language of Rule 32 is clear that the burden of pleading in a Rule 32 petition is an initial burden placed on the petitioner and is not an affirmative defense that must be asserted by the State or found by the circuit court before it can be applied by this Court on appeal.”).
I have thoroughly reviewed Beamon’s petition, and it is apparent to me that Beamon failed to sufficiently plead any of *12his claims in accordance with Rule 32.3, which states that “[t]he petitioner shall have the burden of pleading ... the facts necessary to entitle the petitioner to relief,” and with Rule 32.6(b), which states that “[t]he petition must contain a clear and specific statement of the grounds upon which relief is sought, including full disclosure of the factual basis of those grounds. A bare allegation that a constitutional right has been violated and mere conclusions of law shall not be sufficient to warrant any further proceedings.” I would affirm the circuit court’s summary dismissal of Beamon’s petition on the ground that his claims were insufficiently pleaded. Therefore, I respectfully dissent.